Citation Nr: 1447451	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for fissure-in-ano and internal hemorrhoids, claimed as additional disability due to a colonoscopy received at a Department of Veterans Affairs Medical Center (VAMC) in Hines, Illinois, in February 2005. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected disability. 

3.  Entitlement to a compensable evaluation for residuals of ganglion of left wrist. 

4.  Entitlement to a compensable evaluation for residual scar on the abdomen. 

5.  Entitlement to a compensable evaluation for hyperventilation syndrome. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Chicago, Illinois (RO), which in pertinent part, denied the benefits sought on appeal. 

On his September 2009 and May 2010 substantive appeals, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held via videoconference capabilities from the RO.  The Veteran later withdrew his request for such a hearing in April 2011. 

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, issue of TDIU has been raised by the record.  See July 2014 Application for TDIU.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id.  Thus, the issue on appeal is as noted on the title page.

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for COPD and entitlement to increased evaluations for residual scar and hyperventilation, as well as claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has additional disability, to include fissure-in-ano and hemorrhoids, that were the result of fault on the part of VA or an unforeseeable event during his February 2005 colonoscopy. 

2.  The preponderance of the competent evidence is against a finding that the Veteran has additional disability, to include fissure-in-ano and hemorrhoids, that were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation for additional disability due colonoscopy provided at the VA Medical Center in Hines, Illinois in February 2005 under the provisions of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in March 2008 that addressed the notice elements concerning his claim for compensation for an additional disability as a result of VA treatment.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.

 In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with VA examination in September 2008.  The examination reports show that the VA examiner reviewed the claims folder and recorded the Veteran's reported medical history and findings from clinical evaluation.  The 2008 VA examiner provided a medical conclusion supported by a rational statement that was based on a review of the claims folder and findings from clinical evaluation.  The Board finds that the medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

 The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
2.  Entitlement to Compensation for Additional Disability  

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability from colonoscopy procedure conducted at VA Medical Center (VAMC) in Hines, Illinois, in February 2005.  He asserts that he underwent a routine colonoscopy on February 14, 2005, and as a result, he suffered from additional disability manifested by rectal pain and bleeding with defecation.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers. But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA treatment records from February 2005 show that the Veteran presented for a colonoscopy after complaining of blood in the stool.  He was advised of the surgical procedure and risks involved.  The VA colonoscopy operation notes show that the scope passed with minimal difficulty into the cecum in seven minutes, and the entire colon had extensive melanosis coli.  A sessile polyp was removed from the cecum.  There was no evidence of internal or external hemorrhoids, or evidence of fistula or fissures.  The report shows that the colonoscopy procedure was considered fair. 

January and February 2006 VA treatment records show that the Veteran presented with complaints of persistent rectal pain with defecation since the February 2005 colonoscopy.  He reported that the pain was located in the rectum and lasted up to 10 to 12 hours after bowel movement.  The Veteran was prescribed ointment to apply daily for relief of pain with defecation.  An impression of anal fissure was suggested, even though none was detected on a sigmoidoscopy.  Moderate internal hemorrhoids were observed.  The Veteran was advised to under general surgery for Botox treatment, but the procedure was initially postponed due to another medical condition and then the Veteran failed to attend the rescheduled procedure.  

A September 2006 VA treatment record shows that the Veteran continued to complain of pain and bleeding with defecation.  Clinical examination revealed finding of a fissure-in-ano.  Tight anal sphincter was also noted.  He was prescribed medication to alleviate his symptoms and advised to return for a sphincterotomy if his symptoms did not improve in three to four weeks.  Subsequent VA treatment records do not show that the Veteran underwent that procedure. 

In September 2008, the Veteran underwent a VA examination in conjunction with his claim.  The examination report shows the Veteran complained of pain and blood during defecation, daily, for the past four to five years.  He denied any symptoms of diarrhea, fecal incontinence, or external hemorrhoids.  He also denied any history of surgery to his rectum.  On clinical examination, the examiner observed that the Veteran did not have a colostomy, and there was no evidence of fecal leakage, bleeding, anemia, fissures, hemorrhoids (internal or external), or rectal prolapse.  The lumen of the rectum and anus were very tight and the sphincter tone increased on digital examination.  The VA examiner concluded that there was no evidence of any internal or external hemorrhoids, fissure-in-ano, or active bleeding from the rectum and anus. 

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner concluded that it was less likely as not that the fissure-in-ano and internal hemorrhoids were caused by or became worse as a result of VA medical or surgical treatment.  The VA examiner noted that the first objective evidence of fissure-in-ano or tight anal sphincter comes more than a year after the February 2005, and there was no evidence of current fissure-in-ano or hemorrhoids on clinical evaluation.  Moreover, the VA examiner concluded that there was no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA personnel or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.

There is no other medical opinion of record that addresses whether the Veteran has an additional disability as a result of a VA colonoscopy received on February 14, 2005. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has additional disability as direct result of VA treatment on February 14, 2005.  Further, the preponderance of the evidence does not support a finding that the Veteran's additional disability was the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in furnishing hospital care or an event not reasonably foreseeable.

Here, the evidence of record shows that the Veteran underwent colonoscopy on February 14, 2005 at VAMC-Hines.  There is no indication from the VA surgical operation report of any problems that arose from the procedure.  Rather, the surgical team considered the operation to be fair.  Notably, the subsequent VA treatment records do not show that the Veteran presented for complaints of any rectal pain or bleeding until January 2006, almost a year after his colonoscopy, and the February 2006 VA sigmoidoscopy revealed no evidence of fissure-in-ano.  While the February 2006 VA sigmoidoscopy did reveal evidence of internal hemorrhoids, the Veteran had complained of bloody stool prior to the 2005 VA colonoscopy.  Pertinently, the September 2008 VA examiner concluded that the Veteran did not have fissure-in-ano or hemorrhoids as result of 2005 VA colonoscopy.

Other than the Veteran's lay assertions, there is no medical evidence that shows that the Veteran's fissure-in-ano or hemorrhoids are the result of his 2005 VA colonoscopy.  Notably, the Veteran is competent to provide lay evidence regarding his observations of stomach and digestive problems, such as pain and rectal bleeding with bowel movements, however, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under Section 1151 for additional disability on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in the medical matters upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  The Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the VA medical records and clinical opinion discussed in detail above.

Moreover, the evidence of record does not show that the Veteran has additional disorder that was the result of fault on the part of VA or an unforeseeable event during the February 2005 VA colonoscopy.  The February 2005 VA treatment records show that the Veteran was informed possible complications of the colonoscopy, and consent of the procedure provides proper warning of such possible complications.  Moreover, the 2008 VA examiner concluded that based on review of the medical records and findings from clinical evaluation, there was no evidence of carelessness, negligence lack of proper skill error in judgment or other instance of fault on the part of the VA in furnishing surgical treatment during his 2005 VA colonoscopy. 

The preponderance of the evidence also does not establish that the Veteran has additional disability that was incurred due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  There is no competent medical evidence of record that supports the Veteran's assertion that he has additional disability as a result of his February 2005 VA colonoscopy that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event. 

The Board acknowledges that the Veteran has provided statements in support of his claims, and these statements are probative to the question of whether he has additional disability that arose or worsened as a result of treatment provided by VA providers.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  However, that is not the ultimate issue in this case.  The Board is not disputing the fact of an additional disorder, but rather, it must assess the role of any fault or unforeseen events as a result of the care provided by VA.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Overall, the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to VA treatment provided at the VA Medical Center in Hines, Illinois on February 14, 2005, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 fissure-in-ano and internal hemorrhoids, claimed to have resulted from colonoscopy received at a Department of Veterans Affairs Medical Center (VAMC) in Hines, Illinois, in February 2005, is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Secondary Service Connection 

The Veteran now asserts that his current COPD is secondary to his service-connected hyperventilation syndrome.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The secondary theory of entitlement has not been developed at this point.  The record does not contain any medical opinion regarding whether the Veteran's COPD is proximately due to or aggravated by his service-connected disabilities.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical opinion that addresses his contention.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

VA Examinations 

The Veteran's disabilities due to residual scar on abdomen, hyperventilation syndrome, and residual of ganglion cyst on left wrist were last evaluated by VA in September 2008.  The Veteran has asserted that his disabilities have worsened since then.  See July 2012 statement in support of claim as well as September 2014 informal brief presentation.  The medical records also suggest that the Veteran's disabilities have increased in severity since the 2008 VA examinations.  See VA treatment records dated in 2009 to 2012. 

Given the Veteran's assertions as well as the length of time since his disabilities were last evaluated, the Board finds that a remand is needed to provide the Veteran with new VA examinations to evaluate the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

TDIU 

As noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, supra. In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

3. Update the claims folder with the Veteran's VA treatment records since 2012. 

4. Schedule the Veteran for a VA examination to determine the current degree of severity of his disabilities due to residual scar on abdomen, hyperventilation syndrome, and residual of ganglion cyst on left wrist.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All pertinent pathology found on examination should be noted in the reports of the evaluation.

Any indicated studies should be performed and the examination reports should comply with all appropriate protocols for rating the Veteran's disabilities.  The examiners should obtain a detailed clinical history from the Veteran. The examination reports must include a complete rationale for all opinions and conclusions reached.

5. Schedule the Veteran for a VA examination to determine whether his COPD is secondary to his service-connected disability.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not related (50 percent or greater likelihood) that the Veteran's current COPD is caused or aggravated by a service-connected disability, to include hyperventilation syndrome. 

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's COPD found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

6. After completing the requested actions and any additional development action deemed warranted, the RO must readjudicate the claims, including the claim for TDIU.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


